Citation Nr: 0125172	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from September 1965 to September 
1985.  Service records show that he served in the Republic of 
Vietnam, and that he was a recipient of the Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A personal hearing was held before the undersigned Board 
Member, sitting at the Board in Washington, D.C., in July 
2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Nonetheless, with that in mind, and 
consistent with the regulations cited above pertaining to the 
circumstances in which VA will undertake medical 
examinations, the Board notes that the medical record is 
equivocal as to whether PTSD is, or is not, manifested.  
Reports of outpatient treatment furnished the veteran by VA 
show that PTSD was often identified; a May 1998 treatment 
record indicates an assessment of severe and chronic PTSD 
with "classic symptoms."  The report of an August 1998 VA 
examination, however, notes that, while the veteran had 
symptoms of PTSD, he did not satisfy all diagnostic criteria 
for that disorder, and that a "full" diagnosis of PTSD could 
not be given.

The Board is of the opinion that additional development 
should be undertaken so as to determine whether the veteran 
does, or does not, have PTSD, as indicated by a clinical 
diagnosis thereof following examination.  For that reason, 
and in order to satisfy all development and notice 
requirements of the VCAA, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination in order to 
ascertain whether or not PTSD is 
currently manifested.  All tests 
indicated are to be conducted at this 
time, and all findings, are to be set 
forth in a clear, logical, and legible 
manner on the examination report.  The 
examiner should be specifically 
instructed to indicate on the examination 
report whether PTSD is, or is not, 
present, and the reasons for that 
finding.  The veteran's claims folder is 
to be made available to the examiner for 
review before the examination, and the 
examiner is to indicate on the 
examination report that review of the 
claims folder was accomplished.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implemented by the 
regulations that are set forth at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed. The 
Board intimates no opinion as to the ultimate outcome of this 
case.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


